       Case 4:19-cv-00147-ALM Document 108 Filed 06/08/20 Page 1 of 3 PageID #: 1327
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

                                            DATE: 6/8/2020

DISTRICT JUDGE                                         COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                   COURTROOM DEPUTY: Keary Conrad
  Frostine and Richard Newberry
                                                     4:19-CV-147
  v.

  Rosa Lopez dba A & R Rent-A-Fence


  ATTORNEYS FOR PLAINTIFF                            ATTORNEYS FOR DEFENDANT
  Mark Underwood and Melissa Munich                  Adam Trevor Hamilton and Robert Palmer

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES:       Voir Dire, Jury Selection and Trial - Day 1
 9:57 a.m.     Court in session. Court notes appearances.

 9:57 a.m.     Court begins introduction and initial voir dire to the panel.

 10:11 a.m.    Plaintiff’s counsel, Mark Underwood begins voir dire.

 10:47 a.m.    Defendant’s counsel, Adam Hamilton begins voir dire.

 11:13 a.m.    Court recess for attorney strikes.

 12:14 p.m.    Court re-convenes. Jury seated. Jury placed under oath.

 12:24 p.m.    Court begins preliminary instructions to jury.

 12:37 p.m.    Plaintiff’s counsel, Mark Underwood begins opening statement.

 12:51 p.m.    Defendant’s counsel, Adam Hamilton begins opening statement.

 12:59 p.m.    Court recess for lunch.

 1:00 p.m.     Jury excused. Parties notify the Court they will meet regarding exhibits. Court reminds the
               parties that all exhibits are conditionally admitted unless there is an objection but the exhibit
               must be utilized with a witness.
     Case 4:19-cv-00147-ALM Document 108 Filed 06/08/20 Page 2 of 3 PageID #: 1328
     CASE NO. 4:19-CV-147        DATE: 6/8/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




2:01 p.m.   Court conditionally admits all the exhibits where there is no objection. Plaintiff’s counsel, Don
            Flanary calls Rosa Lopez. Witness is placed under oath.
2:25 p.m.   Plaintiff’s counsel, Don Flanary refers witness Rosa Lopez to Plaintiff’s Exhibit 3.

2:29 p.m.   Plaintiff’s counsel, Don Flanary refers witness Rosa Lopez to Plaintiff’s Exhibit 12.

2:41 p.m.   Defendant’s counsel, Adam Hamilton begins cross examination of Rosa Lopez.

2:56 p.m.   Bench conference.

2:59 p.m.   Defendant’s counsel, Adam Hamilton refers witness Rosa Lopez to Defendant’s Exhibit 34.
            [redacted]
3:08 p.m.   Defendant’s counsel, Adam Hamilton refers witness Rosa Lopez to Defendant’s Exhibit 38.

3:18 p.m.   Plaintiff’s counsel, Don Flanary begins re-direct examination.

3:26 p.m.   Defendant’s counsel, Adam Hamilton begins re-cross examination.

3:30 p.m.   Plaintiff’s counsel, Don Flanary further questions of witness Rosa Lopez.

3:35 p.m.   Defendant’s counsel, Adam Hamilton follow up question of witness Rosa Lopez.

3:40 p.m.   Plaintiff’s counsel, Don Flanary further questions of witness Rosa Lopez.

3:41 p.m.   Court polls the jury for questions.

3:42 p.m.   Bench conference.

3:43 p.m.   Court recess for 15 minutes.

3:45 p.m.   Plaintiff’s counsel addresses the Court regarding Exhibits. Plaintiff’s counsel, Mark
            Underwood advises that the Plaintiff’s stipulate to Defendant’s Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9,
            10, 11, 12, 13, 14, not 15; 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33,
            34 (redacted), and 35. Defendant’s object to Plaintiff’s medical bills since the hospital bills
            were reduced by a significant amount and argues the bills should be redacted. Parties agree that
            the Affidavits should be submitted with the medical record/bill exhibits but that the amounts in
            those exhibits will be redacted. Parties will discuss expert reports and will try to reach an
            agreement.
            Defendant’s counsel, Adam Hamilton notes the settlements received by Plaintiff to other
            Defendants in the case.
     Case 4:19-cv-00147-ALM Document 108 Filed 06/08/20 Page 3 of 3 PageID #: 1329
     CASE NO. 4:19-CV-147        DATE: 6/8/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




3:50 p.m.   Court recess for 15 minutes.

4:05 p.m.   Court re-convenes. Plaintiff’s counsel, Mark Underwood calls Plaintiff Frostine Newberry.
            Witness placed under oath. Plaintiff’s counsel, Mark Underwood begins direct examination.
4:10 p.m.   Plaintiff’s counsel, Mark Underwood refers witness Frostine Newberry to Plaintiff’s Exhibits 1,
            2, 3, and 4.
4:32 p.m.   Plaintiff’s counsel, Mark Underwood refers witness Frostine Newberry to Plaintiff’s Exhibits
            13, 15, 16, 17, 18, 19, 20, 21. Pass the witness.
4:36 p.m.   Defendant’s counsel, Adam Hamilton begins cross examination of Frostine Newberry.

4:47 p.m.   Defendant’s counsel, Adam Hamilton refers witness to Defendant’s Exhibit 13.

4:55 p.m.   Defendant’s counsel, Adam Hamilton refers witness to Defendant’s Exhibit 4.

4:58 p.m.   Jury released.

5:00 p.m.   Parties discuss timing for remainder of trial. Court will provide the proposed charge to the
            Parties and will do an informal charge conference at 8:05 a.m. tomorrow.
5:02 p.m.   Court adjourned.


                                                 DAVID O'TOOLE, CLERK

                                                 BY:       Keary Conrad
                                                         Courtroom Deputy Clerk
